Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on December 30, 2019, May 18, 2020, August 27, 2020, and September 25, 2020, comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has been considered as to the merits.
SPECIFICATION
The disclosure is objected to because of the following informalities: in paragraphs 67, 73, 95, 99, 148, 150, and 155, the term “front desk application” appears to be a mistranslation of the original Chinese term, qiántái yìngyòng (前台应用). In the context of this application, the correct translation is “foreground application.” 
Appropriate correction is required.
DRAWINGS
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 7 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM OBJECTIONS
The claims replete with grammatical errors. They should be revised carefully in order to comply with 35 U.S.C. 112(a). Examples of some unclear, inexact or verbose terms used in the specification are:

In claims 1, 2, 4, 5, 7–10, 13, 14, 16, and 17, the phrase “response to” is grammatically incorrect. It should be either changed to “responsive to,” or changed to “in response to”. 
In claims 3–5, the transitional phrase “further comprising” needs to precede the phrase “after the application determines.” 
In claims 7 and 9, the term “front desk application” appears to be a mistranslation of the original Chinese term, qiántái yìngyòng (前台应用). The Examiner believes the correct translation to be: “foreground application.” 
In claims 13–18, it is unclear whether the “device” and the “terminal” refer to the same structure, or to different structures. 
The first limitation of claim 6 is in the wrong tense. It should either be introduced with the word wherein (e.g., “The method according to claim 1, wherein a fingerprint sensor is provided below a display screen of the terminal, and wherein…”), or integrated into the first recited step (e.g., “launching [[the]] a fingerprint sensor provided below a display screen of the terminal at the icon icon display area …”).
Claim 6 is also missing a conjunction to join the last two steps (e.g., inserting the word “and” between the launching step and the obtaining step).
In claim 7, the transitional phrase “wherein” should be changed to “further comprising,” since claim 7 describes further steps of the method.
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 13–18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an obtaining module configured to, response to detecting a touch operation on a specified application icon, obtain a fingerprint information corresponding to the touch operation” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts for performing the function.
It is acknowledged that the basic concept of obtaining fingerprint information is well known. However, “[t]o satisfy the definiteness requirement under 35 U.S.C. 112(b)  or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function.” MPEP § 2181(III.). Since there are many ways to obtain fingerprint information, the specification lacks a “clear” linkage for the structure and acts that perform the claimed function.
Similarly, “a transmitting module configured to transmit the fingerprint information to an application corresponding to the specified application icon,” such that “the application perform[s] a safety authentication based on the fingerprint information that also invokes 35 U.S.C. § 112(f) without a corresponding structure, material, or acts for performing the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 14–18 depend from claim 13, and are therefore indefinite at least because they inherit the indefinite limitations of claim 13.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

I.	WANG DISCLOSES CLAIMS 1, 2, 4, 5, 8–14, 16, 17, 19, AND 20.
Claim(s) 1, 2, 4, 5, 8–14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0308732 A1 (“Wang”), or, alternatively, under 35 U.S.C. § 102(a)(1) as being anticipated by WIPO Publication No. 2016/037318, based on the certified translation thereof published in the aforementioned US 2017/0308732 A1.
Claim 1
Wang discloses:
A method for fingerprint identification, applied to a terminal, and the method comprising: 
As shown in FIG. 5A and FIG. 5B, Wang discloses an anticipatory fingerprint recognition method. See Wang ¶ 179.
response to detecting a touch operation on a specified application icon, obtaining fingerprint information corresponding to the touch operation; 
 “When detecting that [a] touch operation of the user serves as the operation for executing the function corresponding to the first control, the mobile terminal continues to perform step 509,” in which the mobile terminal “activates a fingerprint recognition function of the first fingerprint recognition area.” Wang ¶¶ 195–196.

At step 510, the mobile terminal “[o]btains first fingerprint information of the touchscreen.” Wang ¶ 198.
the application performing a safety authentication to the fingerprint information; 
“[W]hen an application itself carries specific information indicating that the user needs to perform fingerprint recognition, it is determined, according to the specific information, that the application program is an application program that requires fingerprint recognition.” Wang ¶ 245.
and response to determining that the fingerprint information passes the safety authentication, the application entering an application display interface.
“When the first fingerprint information matches the preset fingerprint information, the mobile terminal continues to perform step 512,” Wang ¶ 200, where the mobile terminal “executes the at least one function of the first control.” Wang ¶ 201. More specifically, “the first control is an identifier of a second application program, and the at least one function is to start the second application program.” Wang ¶ 21.
Claim 2
Wang discloses the method according to claim 1, wherein performing the safety authentication to the fingerprint information comprises: 
response to determining that the fingerprint information matches a pre-stored valid fingerprint information, the application determines that the fingerprint information passes the safety authentication; 
At step 511, the mobile terminal verifies whether the first fingerprint information matches preset fingerprint information. Wang ¶ 199. “When the first fingerprint information matches the preset fingerprint information, the mobile terminal continues to perform step 512.” Wang ¶ 200.

Likewise, “when the first fingerprint information does not match the preset fingerprint information, the mobile terminal continues to perform step 513.” Wang ¶ 200.
Claim 4
Wang discloses the method according to claim 2, 
after the application determines that the fingerprint information does not pass the safety authentication, further comprising: 
Recall from the rejection of claim 2 that when the first fingerprint information does not match the preset fingerprint information, the mobile terminal continues to perform step 513, Wang ¶ 200, which will now be discussed.
the application calculates the authentication failure times, the authentication failure times being the count of consecutive fingerprint authentication failures; response to the application determining that the authentication failure times reaches a preset count, blocking the specified application icon.
“[W]hen it is verified that the first fingerprint information does not match the preset fingerprint information, and a quantity of verification errors exceeds a quantity threshold, the disabling module 609 disables the fingerprint recognition function.” Wang ¶ 256.
Claim 5
Wang discloses the method according to claim 4, 
after responding to the application determining that the authentication failure times reaches the preset count, blocking the specified application icon, further compris
After performing step 513, which, as explained in the rejection of claim 4, includes blocking the specified application icon after responding to the application determining that the authentication failure times reaches the preset count, the method proceeds to step 514, where “[t]he mobile terminal displays a password identification area corresponding to the first control,” Wang ¶ 205, and verifies the password information at step 517. Wang ¶ 208.
Claim 8
Wang discloses the method according to claim 1, wherein response to detecting the touch operation on the specified application icon, obtaining fingerprint information corresponding to the touch operation comprises: 
response to receiving a notification message, displaying a message display controller, the message display controller being configured to display a content of the notification message; 
“[A]fter the receiver 801 receives the user enter and provides the input to the processor 802, the processor 802 is further configured to add a specific identifier to the first control. The specific identifier is used to indicate that fingerprint recognition needs to be performed to execute the at least one function. Specifically, for an example of the specific identifier, reference may be made to any manner shown in FIG. 3(a) to FIG. 3(f).” Wang ¶ 281.
response to detecting the touch operation on the message display controller, obtaining the fingerprint information corresponding to the touch operation.
“The processor 802 is specifically configured to determine a first fingerprint recognition area corresponding to the first control according to a first user interface of the first application program, where the first user interface is an interface that displays at least the first control.” Wang ¶ 283.
Claim 9
Wang discloses the method according to claim 8, wherein response to receiving the notification message, displaying the message display controller comprises: 
response to receiving the notification message and the terminal being in a state of screen on and locked, displaying the message display controller in the locked user interface; or, response to receiving the notification message and the terminal being in a state of full-screen displaying a user interface of a front desk application, determining the message display controller is a pop message, and displaying the pop message; or, upon receiving the notification message, displaying the message display controller in the notification bar; or, upon receiving the notification message, displaying the message display controller on a negative screen, the negative screen being a user interface accommodating the specified system controller in at least one desktop interface of the terminal.
“For the first control, the mobile terminal prompts, by popping up a prompt dialog box, the user to scan the fingerprint, as shown in FIG. 3(d).” Wang ¶ 140.
Claim 10
Wang discloses the method according to claim 1, wherein response to detecting a touch operation on a specified application icon, obtaining fingerprint information corresponding to the touch operation comprises: 
displaying a specified operation icon, the specified operation icon being configured to, upon being triggered, instruct the terminal to perform a specified operation, 
Initially, “before the processor 802 determines the first fingerprint recognition area of the touchscreen according to the first user interface, the receiver 801 is configured to receive user input, and provide the user input to the processor 802,” Wang ¶ 279, and in response, “the processor 802 is further configured to add a specific identifier to the first control.” Wang ¶ 281.

“The specific identifier is used to indicate that fingerprint recognition needs to be performed to execute the at least one function.” Wang ¶ 281.
response to detecting the touch operation on the specified operation icon, obtaining the fingerprint information corresponding to the touch operation.
“Further, optionally, after the processor 802 obtains the first fingerprint information of the touchscreen, the processor 802 is further configured to verify whether the first fingerprint information matches the preset fingerprint information.” Wang ¶ 286.
Claim 11
Wang discloses the method according to claim 10, wherein displaying the specified operation icon comprises: 
displaying the specified operation icon in a desktop interface of the terminal; or, displaying the specified operation icon in a notification bar of the terminal; or, displaying the specified operation icon in a navigation bar of the terminal.
“Specifically, a method for differentiating and displaying, by the mobile terminal, the first control by adding the specific identifier to the first control includes: (1) The mobile terminal adds a corner mark or a badge to the first control, to indicate that the first control requires fingerprint recognition. For example, as shown in FIG. 3(a), the specific identifier may be a padlock icon; and as shown in FIG. 3(b), the specific identifier may be a fingerprint icon.” Wang ¶¶ 134–135. Notably, FIG. 3(a) illustrates that the icons where the specific identifiers are displayed is called “Home interface 1,” which those of ordinary skill will readily recognize to be a “desktop interface” within the meaning of claim 11. See also Wang ¶¶ 21 and 104–105.
Claim 12
Wang discloses the method according to claim 1, further comprising: 
when the terminal is in a state of screen on and locked, displaying the specified application icon in a user interface; performing the step of responding to detecting the touch operation on the specified application icon, obtaining fingerprint information corresponding to the touch operation.
The broadest reasonable interpretation of a method claim having contingent limitations with unmet conditions precedent is that the contingent limitations need not be performed to reach a finding of anticipation or conclusion of obviousness. MPEP § 2111.04(II.). In this case, all three steps of claim 12 are contingent upon “when the terminal is in a state of screen on and locked.” Since neither claims 12 nor 1 explicitly provide for the terminal to actually be in a state of screen on in locked (i.e., “The method of claim 1, further comprising: putting the terminal in a state of screen on and locked, and when the terminal is in a state of screen on and locked, …”), the steps that are contingent upon this unmet condition precedent need not be performed to reach a finding of anticipation.
Claims 13, 14, 16, and 17
Claims 13, 14, 16, and 17 describe a device configured to perform substantially the same device-implemented method as claims 1, 2, 4, and 5, and are therefore rejected according to the same findings and rationale as provided above for those claims.
Claims 19 and 20
Claim 19 is directed to a mobile terminal configured to perform substantially the same method as claim 1, and is therefore rejected according to the same findings and rationale as provided above for claim 1.
Claim 20 is directed to a computer readable storage medium on which substantially the same method as claim 1 is encoded, and is therefore rejected according to the same findings and rationale as provided above for claim 1.
.
Claim(s) 1, 2, 6, 7, 13, 14, and 18–20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0344954 A1 (“Kim”).
Claim 1
Kim discloses:
A method for fingerprint identification, applied to a terminal, and the method comprising: 
“FIG. 2 is a flowchart illustrating a method for controlling content according to an embodiment of the present specification.” Kim ¶ 65.
response to detecting a touch operation on a specified application icon, obtaining fingerprint information corresponding to the touch operation; 
“The digital device receives user input for changing content pages (S220).” Kim ¶ 68. “For example, the user input can include . . . touch input of a page change interface.” Kim ¶ 68. “According to an embodiment of the present specification, the user input may include fingerprint information of the corresponding user.” Kim ¶ 69. Accordingly, “[i]f the user input corresponds to touch input of the page change interface, the digital device can detect the fingerprint information of the user from the touch input.” Kim ¶ 69.
transmitting the fingerprint information to an application corresponding to the specified application icon; 
“When the digital device determines that the second display page is a locked display page in step S230, the digital device extracts the fingerprint information of the corresponding user from the received user input (S240).” Kim ¶ 72.
the application performing a safety authentication to the fingerprint information; 
“Subsequently, the digital device determines whether the user is permitted to access the second display page on the basis of the extracted fingerprint information of 
and response to determining that the fingerprint information passes the safety authentication, the application entering an application display interface.
“If the digital device determines that the user is allowed to access the second display page in step S250, the digital device changes the first display page provided to the display unit to the second display page (S260).” Kim ¶ 74.
Claim 2
Kim discloses the method according to claim 1, wherein performing the safety authentication to the fingerprint information comprises: 
response to determining that the fingerprint information matches a pre-stored valid fingerprint information, the application determines that the fingerprint information passes the safety authentication; 
“If the digital device determines that the user is allowed to access the second display page in step S250, the digital device changes the first display page provided to the display unit to the second display page (S260). The digital device can unlock the lock state of the second display page temporarily or permanently and provide the unlocked second display page to the display unit.” Kim ¶ 74.
response to determining that the fingerprint information does not match a pre-stored valid fingerprint information, the application determines that the fingerprint information does not pass the safety authentication.
In both cases, “the digital device compares the extracted fingerprint information with fingerprint information of an authenticated user to check if the extracted fingerprint information corresponds to the fingerprint information of the authenticated user.” Kim ¶ 73. “That is, the digital device determines whether or not 
Claim 6
Kim discloses the method according to claim 1, 
a fingerprint sensor is provided below a display screen of the terminal, 
“The touch sensor and the fingerprint sensor included in the digital device may be configured in a layered structure, and the fingerprint information of the corresponding user can be detected from a user input applied to the touch sensor.” Kim ¶ 69; see also Kim ¶ 58.
wherein obtaining fingerprint information corresponding to the touch operation comprises: launching the fingerprint sensor at the icon display area of the specified application icon; 
“If the user input corresponds to touch input of the page change interface, the digital device can detect the fingerprint information of the user from the touch input.” Kim ¶ 69.
obtaining, by the fingerprint sensor, the fingerprint information corresponding to the touch operation.
“When the digital device determines that the second display page is a locked display page in step S230, the digital device extracts the fingerprint information of the corresponding user from the received user input (S240).” Kim ¶ 72.
Claim 7
Kim discloses the method according to claim 1, further comprising:
displaying a switch entry on a user interface of a front desk application, the switch entry being configured to, upon being triggered, switch the user interface of the front desk application to a user interface of a target application; 

response to detecting the touch operation on the switch entry, obtaining the fingerprint information corresponding to the touch operation.
“Next, the digital device according to the present specification may receive a user input to or above a display screen of the display unit for changing from the current display page to another page of the content (S1520),” Kim ¶ 121, and in response, “may extract fingerprint information from the user input (S1530).” Kim ¶ 122.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Wang’s device by displaying a switch entry configured to switch between application interfaces, and to obtain fingerprint information in response to a selection thereof, as taught by Kim. One would have been motivated to combine Kim with Wang because “a user interface for unlocking the lock state of the content causes user inconvenience when the user uses content,” and therefore, “there is a need for a method by which the user can access locked content without an additional authentication procedure when using the digital device.” Kim ¶ 7.
Claims 13, 14, and 18
Claims 13, 14, and 18 describe a device configured to perform substantially the same device-implemented method as claims 1, 2, and 6, and are therefore rejected according to the same findings and rationale as provided above for those claims.
Claims 19 and 20
Claim 19 is directed to a mobile terminal configured to perform substantially the same method as claim 1, and is therefore rejected according to the same findings and rationale as provided above for claim 1.
Claim 20 is directed to a computer readable storage medium on which substantially the same method as claim 1 is encoded, and is therefore rejected according to the same findings and rationale as provided above for claim 1.
III.	WEN DISCLOSES CLAIMS 1, 2, 6, 13, 14, AND 18–20.
Claim(s) 1, 2, 6, 13, 14, and 18–20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No.2015/0294101 A1 (“Wen”).
Claim 1
Wen discloses: 
A method for fingerprint identification, applied to a terminal, and the method comprising: 
“FIG. 3 is a flowchart illustrating a method of running applications in accordance with an example of the present disclosure. The method may include the following procedures.” Wen ¶ 48.
response to detecting a touch operation on a specified application icon, obtaining fingerprint information corresponding to the touch operation; 
“At block S31, a fingerprint is collected when a finger clicks on an icon of an application displayed on a touch screen.” Wen ¶ 49.
transmitting the fingerprint information to an application corresponding to the specified application icon; the application performing a safety authentication to the fingerprint information; 

and response to determining that the fingerprint information passes the safety authentication, the application entering an application display interface.
Continuing with block S32, “a user interface of the application is displayed if the fingerprint collected matches with the stored fingerprint.” Wen ¶ 50.
Claim 2
Wen discloses the method according to claim 1, wherein performing the safety authentication to the fingerprint information comprises: 
response to determining that the fingerprint information matches a pre-stored valid fingerprint information, the application determines that the fingerprint information passes the safety authentication; 
“At block S32, it is judged whether the fingerprint collected matches with a stored fingerprint of a user.” Wen ¶ 50.
response to determining that the fingerprint information does not match a pre-stored valid fingerprint information, the application determines that the fingerprint information does not pass the safety authentication.
“If it is determined the fingerprint does not match with the stored fingerprint, the application may terminate itself, i.e., terminating a main process of the application, or may keep running without displaying the user interface on the touch screen.” Wen ¶ 53.
Claim 6
Wen discloses the method according to claim 1, 
a fingerprint sensor is provided below a display screen of the terminal, wherein obtaining fingerprint information corresponding to the touch operation comprises: 

“The mechanism collects a fingerprint when a user clicks on a area for authentication in a user interface of an application displayed on a touch screen and verifies the fingerprint, and it is determined the user has passed user authentication when the fingerprint is verified. The mechanism makes full use of the touch screen technology to authenticate a user when the user touches the touch screen.” Wen ¶ 21.
obtaining, by the fingerprint sensor, the fingerprint information corresponding to the touch operation.
“At block S31, a fingerprint is collected when a finger clicks on an icon of an application displayed on a touch screen.” Wen ¶ 49.
Claims 13, 14, and 18
Claims 13, 14, and 18 describe a device configured to perform substantially the same device-implemented method as claims 1, 2, and 6, and are therefore rejected according to the same findings and rationale as provided above for those claims.
Claims 19 and 20
Claim 19 is directed to a mobile terminal configured to perform substantially the same method as claim 1, and is therefore rejected according to the same findings and rationale as provided above for claim 1.
Claim 20 is directed to a computer readable storage medium on which substantially the same method as claim 1 is encoded, and is therefore rejected according to the same findings and rationale as provided above for claim 1.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not iden
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2019/0340343 A1 (“Li”).
Claim 3
Wang teaches the method according to claim 2, 
after the application determines that the fingerprint information does not pass the safety authentication, further comprising: 
“[W]hen it is verified that the first fingerprint information does not match the preset fingerprint information, and a quantity of verification errors exceeds a quantity threshold, the disabling module 609 disables the fingerprint recognition function.” Wang ¶ 256. After performing step 513, which, as explained in the rejection of claim 4, includes blocking the specified application icon after responding to the application determining that the authentication failure times reaches the preset count, the method proceeds to step 514, where “[t]he mobile terminal displays a password identification area corresponding to the first control,” Wang ¶ 205, and verifies the password information at step 517. Wang ¶ 208.
Wang does not appear to explicitly disclose shaking the application icon at a preset frequency. Li, however, teaches:
the application shaking the specified application icon at a preset frequency, and displaying a fingerprint entry prompt message on the specified application icon, the fingerprint entry prompt message being configured to notify a user to re-enter the fingerprint information.
“To better protect user privacy and prevent another user from attempting a plurality of times to make the touch operation on the specified object on the fake interface satisfy the display condition by chance, in this embodiment of this application, the specific application is further locked by using a locking password.” Li ¶ 72. Importantly, this “locking password” may include “a fingerprint password.” Li ¶ 73.
Next, “[i]f the unlocking password does not match the pre-stored unlocking password, the user is prompted in a preset prompt manner.” Li ¶ 72. “The preset prompt manner may [include] . . . controlling the specified object to jitter by using a preset animation.” Li ¶ 73.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to shake Wang’s icon at a preset frequency in response to a failed attempt to unlock the icon’s application with a fingerprint, as taught by Li. One would have been motivated to combine Li with Wang because Li’s additional indication of jittering the icon would have helped the user understand the outcome of attempting to use the device.
Claim 15 
Claim 15 is substantially similar to claim 3, and is therefore rejected according to the same findings and rationale as provided above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142